



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Persaud, 2015 ONCA 343

DATE: 20150513

DOCKET: C58596

Juriansz, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ravendranauth Persaud

Appellant

Sam Goldstein, for the appellant

Gavin MacDonald, for the respondent

Heard and released orally: May 7, 2015

On appeal from the sentence imposed on March 13, 2014 by
    Justice Heather A. McArthur of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant appeals his sentence upon being convicted of several
    firearm offences. He was charged after the police found a loaded 22
    semi-automatic rifle in the bedroom that he shared with his severely autistic
    brother in the family home. He was sentenced to two years less a day
    incarceration.

[2]

The appellant appeals submitting that the sentencing judge provided
    insufficient reasons for the sentence she imposed. While the sentencing judge
    indicated she took into account the time the appellant spent on strict bail
    conditions, she did not indicate a specific numerical value for the credit she
    allowed. The appellant argues that she was required to do so.

[3]

We reject the argument. This court has said a sentencing judge is not
    required to apply a precise mathematical calculation for presentence bail (see
R.
    v. Dragos
, [2012] O.J. No. 3790), and to precisely identify the credit
    given (see
R. v. E.B.
, [2013] O.J. No. 2936.).

[4]

We have no doubt the sentence was fit. The appellant, while under a
    probation order not to possess weapons, endangered the lives of his family and
    the public by storing a fully loaded prohibited firearm where his autistic
    brother, prone to outbursts of violence, had access to it.

[5]

Leave to appeal sentence is granted but the appeal is dismissed.

R.G.
    Juriansz J.A.

Paul
    Rouleau J.A.

C.W. Hourigan
    J.A.


